                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

RACHEL RAMSBOTTOM,                             )
ALEXIS BOWLING,                                )
JENNA HOUSTON, JANE DOE #1         )
                                   )
       Plaintiffs,                 )
                                   ) CIVIL ACTION NO. 3:21-cv-00272
              v.                   )
                                   ) JURY TRIAL DEMANDED
LORIN ASHTON, AMORPHOUS            )
MUSIC, INC., BASSNECTAR            )
TOURING, INC., REDLIGHT            )
MANAGEMENT, INC., C3 PRESENTS, )
L.L.C, INTERACTIVE GIVING FUND, )
GNARLOS INDUSTRIES, LLC,           )
CARLOS DONOHUE, ABC                )
CORPORATIONS, ONE THROUGH          )
TEN (said Names Being Fictitious), )
JOHN DOES, ONE THROUGH TEN         )
(said Names Being Fictitious),     )
                                   )
       Defendants.                 )
                                   )
     DEFENDANT LORIN ASHTON’S PARTIAL MOTION TO DISMISS COUNT IV
       Defendant Lorin Ashton (“Ashton”) respectfully moves this Court to dismiss Count IV of

the First Amended Complaint (the “FAC”) filed against him by Plaintiff Rachel Ramsbottom

(“Ramsbottom”) pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief

can be granted.

       First, Ramsbottom’s negligence per se claim – Count IV of the First Amended Complaint

– is barred as a matter of law because it falls outside the applicable statute of limitations.

       Second, even if Count IV is not time-barred, Ramsbottom’s negligence per se claim fails

as a matter of law because Ramsbottom has not plead sufficient facts to show a violation of either

Tenn. Code Ann. §§ 39-13-506(C) or 39-13-532, the statutes that form the basis for her

negligence per se claim.


                                                   1
    Case 3:21-cv-00272 Document 67 Filed 07/15/21 Page 1 of 4 PageID #: 428
       Ashton also files his Memorandum of Law in Support of this Partial Motion to Dismiss,

which he incorporates by reference.

       For the foregoing reasons and for those reasons outlined in his Memorandum of Law in

Support of this Partial Motion to Dismiss, Ashton respectfully requests that the Court dismiss

Ramsbottom’s Count IV against him with prejudice.



Dated: July 15, 2021                       Respectfully Submitted,

                                           s/ Robert A. Peal
                                           Robert A. Peal (No. 25629)
                                           Mark W. Lenihan (No. 36286)
                                           Grace A. Fox (No. 37367)
                                           Sims|Funk, PLC
                                           3322 West End Ave, Suite 200
                                           Nashville, TN 37203
                                           (615) 292-9335
                                           (615) 649-8565 (fax)
                                           rpeal@simsfunk.com
                                           mlenihan@simsfunk.com
                                           gfox@simsfunk.com

                                           Kimberly S. Hodde
                                           Hodde & Associates
                                           40 Music Square East
                                           Nashville, TN 37203
                                           (615) 242-4200
                                           (615) 242-8115 (fax)
                                           kim.hodde@hoddelaw.com

                                           Mitchell Schuster
                                           Stacey M. Ashby
                                           Meister, Seelig & Fein, LLP
                                           125 Park Avenue, 7th Floor
                                           New York, NY 10017
                                           ms@msf-law.com
                                           sma@msf-law.com

                                           Counsel for Defendant Lorin Ashton, Amorphous
                                           Music, Inc., and Bassnectar Touring, Inc.



                                              2
    Case 3:21-cv-00272 Document 67 Filed 07/15/21 Page 2 of 4 PageID #: 429
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and exact copy of the foregoing was served on the

following counsel via the Court’s CM/ECF system on this 15th day of July, 2021:

Phillip H. Miller                                 Russell B. Morgan
631 Woodland Street                               Jason C. Palmer
Nashville, TN 37206                               Rachel Sodée
(615) 356-2000                                    Bradley Arant Boult Cummings LLP
phillip@seriousinjury.com                         1600 Division Street
                                                  Suite 700
Alexandria MacMaster                              P.O Box 340025
M. Stewart Ryan                                   Nashville, TN 37203-0025
LAFFEY, BUCCI & KENT, LLP                         (615) 252-2311
1100 Ludlow Street                                 (615) 252-6311 (fax)
Suite 300                                         rmorgan@bradley.com
Philadelphia, PA 19107                            jpalmer@bradley.com
(215) 399-9255                                    rsodee@bradley.com
amacmaster@lbk-law.com
sryan@lbk-law.com                                 R. Scott McCullough
                                                  McNabb, Bragorgos, Burgess & Sorin, PLLC
Brian Kent                                        81 Monroe Avenue
Laff, Whitesel, Conte & Saret, Ltd.               Sixth Floor
401 N. Michigan Avenue                            Memphis, TN 38103-5402
Suite 1700                                        (901) 924-0640
Chicago, IL 60611-4212                            (901) 624-0650 (fax)
(215) 399-9255                                    smccullough@mbbslaw.com
bkent@lbk-law.com
                                                  Counsel for Defendant C3 Presents, L.L.C.
Counsel for Plaintiffs
Ashleigh D. Karnell                               Cynthia A. Sherwood
Paige Waldrop Mills                               Davis Fordham Griffin
Bass, Berry & Sims (Nashville Office)             Sherwood Boutique Litigation, PLC
150 Third Avenue South                            201 Fourth Avenue, N
Suite 2800                                        Suite 1130
Nashville, TN 37201                               Nashville, TN 37219
(615) 742-7914                                    (615) 873-5670
(615) 742-0453 (fax)                              (615) 873-5671 (fax)
ashleigh.karnell@bassberry.com                    cynthia@sherwoodlitigation.com
pmills@bassberry.com                              davis@sherwoodlitigation.com

Attorneys for Defendant Redlight Management, Attorneys for Defendants Gnarlos Industries,
Inc.                                         LLC and Carlos Donohue




                                              3
    Case 3:21-cv-00272 Document 67 Filed 07/15/21 Page 3 of 4 PageID #: 430
Bennett James Wills
Brian T. Boyd
Law Office of Brian T. Boyd
214 Overlook Cir.
Suite 275
Brentwood, TN 37027
(615) 861-1936
(615) 523-2595 (fax)
bennett@boydlegal.co
brian@boydlegal.co

Attorneys for Defendant Interactive Giving
Fund

                                                    s/ Robert A. Peal




                                             4
   Case 3:21-cv-00272 Document 67 Filed 07/15/21 Page 4 of 4 PageID #: 431
